DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 2/10/22. Claims 46-49, 53, 54, 64, 68-70 and 75-84 are pending. Claims 75-84 are newly added.
Rejections Withdrawn
3. The rejection of claims 46-49, 53, 54, 64 and 68-70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  Specifically, the Office held that there was not enough descriptive support for the broad genus of KLK5 antagonists for the treatment of Netherton Syndrome. Applicants amendments to claims have necessitated withdrawal of the reaction of record.
4. The rejection of claims 46-49, 53, 54, 64 and 68-70 as being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 35 of copending Application No. 16/950 418 (reference application) is withdrawn because of Applicants arguments regarding earlier priority of the instant application.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5a. Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 49 recites KLK5 antibody binding region and amino acid residues within the full-length unprocessed KLK5. However, Applicants have not provided the reference sequence identifier such that relevant amino acid residues maybe identified. 

6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6a. Claims 46-49, 53, 54, 64, 68-70 and 75-84 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling for inhibiting KLK5 using anti-KLK5 antibody mAB1108 [0221, 0233, 0234], does not reasonably provide enablement for the method of treating Netherton Syndrome in a subject comprising administering an effective amount of a an anti-Kalikrein-5 (KLK5) antibody to the subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 46-49, 53, 54, 64, 68-70 and 75-84 are drawn to a method of treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject. In addition, dependent claim anti-KLK5 antibody inhibits KLK5 by binding to a binding region comprising one or more of the amino acid residues of KLK5 selected from the group consisting of the amino acid residues at position 108, 147, 150, 153, 168 and 245 of full-length unprocessed KLK. Further, the dependent claims 75-84 are anti-KLK5 antibodies that are bispecific. Specification, discloses inhibiting KLK5 using anti-KLK5 antibody mAB1108 [0221, 0233, 0234]. It is disclosed that Netherton Syndrome was associated with loss of function mutations in the KLK5 regulator SPINK5 [0237]. It is further stated that the reduced function of SPINK5 and increased activity of KLK5 is consistent with the findings from Netherton Syndrome [0237]. Specification suggests that the lowering KLK5 levels may be protective for asthma outside of the context of Netherton Syndrome [0237].  
Contrary to Applicants assertion, Kasparek et al., (2017, KLK5 and KLK7 Ablation Fully Rescues Lethality of Netherton Syndrome-Like Phenotype. PLoS Genet 13(1): e1006566. doi:10.1371/journal. pgen.1006566) teaches that ablation of both KLK5 and KLK7 are required for the lethality rescue of Netherton Syndrome -like phenotype (title). In this study, in vivo roles of the epidermal proteases in NS using a set of mouse models individually or simultaneously deficient for KLK5 and KLK7 on the genetic background of a novel NS-mouse model is evaluated (abstract). Kasparek et al., show that although the ablation of KLK5 or KLK7 is not sufficient to rescue the lethal effect of LEKTI-deficiency simultaneous deficiency of both KLKs completely rescues the epidermal barrier and the postnatal lethality allowing mice to reach adulthood with fully functional skin and normal hair growth (abstract). The reference reported that, not only KLK5 but also KLK7 plays an important role in the inflammation and defective differentiation in NS and KLK7 activity is not solely dependent on activation by KLK5 (abstract). Altogether, these teachings show that unregulated activities of KLK5 and KLK7 are responsible for NS development and both proteases should become targets for NS therapy (abstract). 
There is insufficient evidence of the invention with respect to the in vivo operability of the claimed invention. Specifically, specification only discloses inhibition of KLK5 by administering monoclonal anti-KLK5 antibody. Further, relevant art indicates that inhibition of both KLK5 and KLK7 is required for the treatment. a method of treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject.  In addition, there is no evidence of treating Netherton Syndrome. Specification does not disclose anti-KLK5 antibody binding to a binding region comprising one or more of the amino acid residues of KLK5 selected from the group consisting of the amino acid residues at position 108, 147, 150, 153, 168 and 245 of full-length unprocessed KLK5. 
Since, there is inadequate guidance as to the nature of the invention, it is merely an invitation to the artisan to use the current invention as a starting point for further experimentation for treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject. In addition, because there are no working examples provided describing treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody to the subject or models it would require an undue amount of experimentation to one of skill in the art to practice the claimed invention. 
Given the breadth of claims 46-49, 53, 54, 64, 68-70 and 75-84 in light of the unpredictability of the art as determined by the lack of working examples, the level of skill of the artisan, and the lack of guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention for a method of treating Netherton Syndrome in a subject comprising administering an effective amount of an anti-Kallikrein-5 (KLK5) antibody
Conclusion
	7. No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645